Citation Nr: 1443977	
Decision Date: 10/02/14    Archive Date: 10/10/14

DOCKET NO.  10-43 657	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

1.  Entitlement to service connection for disability manifested by frequent urination. 

2.  Entitlement to service connection for peripheral neuropathy of the left upper extremity.

3.  Entitlement to service connection for peripheral neuropathy of the left lower extremity.

4.  Entitlement to service connection for peripheral neuropathy of the right upper extremity. 

5.  Entitlement to service connection for peripheral neuropathy of the right lower extremity. 

6.  Entitlement to service connection for cervical spinal stenosis. 

7.  Entitlement to service connection for a skin disorder. 


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. L. Douglas, Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from June 1980 to April 1992.  He had service in Southwest Asia from October 1990 to April 1991.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions in August 2006 and October 2007 by the Columbia, South Carolina, Regional Office (RO) of the Department of Veterans Affairs (VA).  The issues on appeal were remanded in March 2014.

In June 2014, the Veteran testified at a personal hearing before the undersigned Veterans Law Judge.  A copy of the transcript of that hearing is of record.  

The issue of entitlement to service connection for a disability manifested by frequent urination, for cervical spinal stenosis, and for a skin disorder are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).






FINDINGS OF FACT

1.  Peripheral neuropathy of the left upper extremity disability was not manifest during active service and is not shown to have developed as a result of service.

2.  Peripheral neuropathy of the left lower extremity disability was not manifest during active service and is not shown to have developed as a result of service.

3.  Peripheral neuropathy of the right upper extremity disability was not manifest during active service and is not shown to have developed as a result of service.

4.  Peripheral neuropathy of the right lower extremity disability was not manifest during active service and is not shown to have developed as a result of service.


CONCLUSIONS OF LAW

1.  Peripheral neuropathy of the left upper extremity disability was not incurred or aggravated as a result of active service, nor may service connection be presumed as a result of service in Southwest Asia.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. §§ 3.303, 3.317 (2013).

2.  Peripheral neuropathy of the left lower extremity disability was not incurred or aggravated as a result of active service, nor may service connection be presumed as a result of service in Southwest Asia.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. §§ 3.303, 3.317 (2013).

3.  Peripheral neuropathy of the right upper extremity disability was not incurred or aggravated as a result of active service, nor may service connection be presumed as a result of service in Southwest Asia.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. §§ 3.303, 3.317 (2013).

4.  Peripheral neuropathy of the right lower extremity disability was not incurred or aggravated as a result of active service, nor may service connection be presumed as a result of service in Southwest Asia.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. §§ 3.303, 3.317 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013).  The Veteran was notified of the duties to assist and of the information and evidence necessary to substantiate his claims by correspondence dated in April 2006, July 2007, and November 2008.  

The notice requirements pertinent to the issues addressed in this decision have been met and all identified and authorized records relevant to these matters have been requested or obtained.  The available record includes service treatment records, Social Security Administration (SSA), VA treatment and examination reports, and statements and testimony in support of the claims.  The Board finds further attempts to obtain additional evidence as to these issues would be futile.  

When VA undertakes to provide a VA examination or obtain a VA opinion it must ensure that the examination or opinion is adequate.  VA medical opinions obtained in this case are adequate as they are predicated on a substantial review of the record and medical findings and consider the Veteran's complaints and symptoms.  VA's duty to assist with respect to obtaining a VA examination or opinion has been met.  38 C.F.R. § 3.159(c)(4).  The available medical evidence is sufficient for adequate determinations.  

The record reflects that the issues on appeal were explained to the Veteran, that the hearing focused on the elements necessary to substantiate the claims, and that efforts were taken to identify any further development that was required to help substantiate the claims.  The record was even held open for 60-days to give him the opportunity to submit additional evidence.  No such evidence has been proffered and the Veteran has not asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2), nor has he identified any prejudice in the conduct of the hearing.  In view of the foregoing, the Board finds that here has been substantial compliance with all pertinent VA law and regulations and to adjudicate the claims would not cause any prejudice to the appellant.

Service Connection Claims

Service connection may be granted for a disability resulting from injury suffered or disease contracted in line of duty or for aggravation of preexisting injury suffered or disease contracted in line of duty.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 (2013).  In addition, service connection may be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes the disease was incurred in service.  38 C.F.R. § 3.303(d) (2013).  Where a veteran is seeking service connection for any disability, due consideration shall be given to the places, types, and circumstances of the veteran's service as shown by the veteran's service record, the official history of each organization in which the veteran served, the veteran's medical records, and all pertinent medical and lay evidence.  38 U.S.C.A. § 1154(a) (West 2002).

In the case of a veteran who engaged in combat with the enemy in active service with a military, naval, or air organization of the United States during a period of war VA shall accept as sufficient proof of service-connection of any disease or injury alleged to have been incurred in or aggravated by such service satisfactory lay or other evidence of service incurrence or aggravation of such injury or disease, if consistent with the circumstances, conditions, or hardships of such service, notwithstanding the fact that there is no official record of such incurrence or aggravation in such service.  38 U.S.C.A. § 1154(b) (West 2002); 38 C.F.R. § 3.304(d) (2013).

For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word chronic.  Continuity of symptomatology is required only where the condition noted during service is not, in fact, shown to be chronic or when the diagnosis of chronicity may be legitimately questioned.  When the fact of chronicity in service is not adequately supported, then a showing of continuity after discharge is required to support the claim.  38 C.F.R. § 3.303(b) (2013).  Continuity of symptomatology applies to those conditions explicitly recognized as chronic under 38 C.F.R. § 3.309(a).  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  

In order to prevail on the issue of service connection, there must be (1) medical evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disease or injury.  Hickson v. West, 12 Vet. App. 247 (1999).  A Veteran seeking disability benefits must establish the existence of a disability and a connection between service and the disability.  Boyer v. West, 210 F.3d 1351 (Fed. Cir. 2000).  

VA regulations provide that compensation will be paid for disability due to undiagnosed illness and medically unexplained chronic multisymptom illnesses to a Persian Gulf War veteran who exhibits objective indications of a qualifying chronic disability if that disability became manifest either during active service in the Southwest Asia theater of operations, or to a degree of 10 percent or more not later than December 31, 2016, and by history, physical examination, and laboratory tests cannot be attributed to any known clinical diagnosis.  38 C.F.R. § 3.317(a)(1) (effective before and after Dec. 29, 2011).

For VA purposes, a qualifying chronic disability presently means a chronic disability resulting from any of the following (or any combination of the following): (A) An undiagnosed illness; or (B) A medically unexplained chronic multisymptom illness that is defined by a cluster of signs or symptoms such as Chronic fatigue syndrome, Fibromyalgia, or Functional gastrointestinal disorders.  The term medically unexplained chronic multisymptom illness means a diagnosed illness without conclusive pathophysiology or etiology, that is characterized by overlapping symptoms and signs and has features such as fatigue, pain, disability out of proportion to physical findings, and inconsistent demonstration of laboratory abnormalities.  Chronic multisymptom illnesses of partially understood etiology and pathophysiology, such as diabetes and multiple sclerosis, will not be considered medically unexplained.  "Objective indications of chronic disability" include both "signs," in the medical sense of objective evidence perceptible to an examining physician, and other, non-medical indicators that are capable of independent verification.  Disabilities that have existed for 6 months or more and disabilities that exhibit intermittent episodes of improvement and worsening over a 6-month period will be considered chronic.  The 6-month period of chronicity will be measured from the earliest date on which the pertinent evidence establishes that the signs or symptoms of the disability first became manifest.  38 C.F.R. § 3.317(a).

Signs or symptoms which may be manifestations of undiagnosed illness or medically unexplained chronic multisymptom illness include, but are not limited to: (1) Fatigue, (2) Unexplained rashes or other dermatological signs or symptoms, (3) Headache, (4) Muscle pain, (5) Joint pain, (6) Neurological signs and symptoms, (7) Neuropsychological signs or symptoms, (8) Signs or symptoms involving the upper or lower respiratory system, (9) Sleep disturbances, (10) Gastrointestinal signs or symptoms, (11) Cardiovascular signs or symptoms, (12) Abnormal weight loss, and (13) Menstrual disorders.  38 C.F.R. § 3.317(b).

Presumptive service connection may also be established for certain infectious diseases and long-term health effects associated with infectious disease.  38 C.F.R. § 3.317(c), (d).  Presumptive service connection may not be established if there is affirmative evidence the disease was not incurred during a qualifying period of service, if there is affirmative evidence that an undiagnosed illness was caused by a supervening condition or event that occurred between the veteran's most recent departure from a qualifying period of service and the onset of the illness, or if there is affirmative evidence that the disease is the result of the veteran's own willful misconduct or the abuse of alcohol or drugs.  38 C.F.R. § 3.317(c)(4).  

If signs or symptoms have been attributed to a known clinical diagnosis, service connection may not be provided under the specific provisions pertaining to Persian Gulf veterans.  See VAOPGCPREC 8-98 (Aug. 3, 1998).  "The very essence of an undiagnosed illness is that there is no diagnosis."  Stankevich v. Nicholson, 19 Vet. App. 470, 472 (2006); see also Gutierrez v. Principi, 19 Vet. App. 1, 10 (2004) (a Persian Gulf War veteran's symptoms "cannot be related to any known clinical diagnosis for compensation to be awarded under section 1117").  

In statements and testimony in support of his claims the Veteran asserted that he has neurologic problems including to the upper and lower extremities as a result of active service.  He stated that during service in Saudi Arabia he had sustained multiple minor injuries on at least three occasions when his vehicle had run off the road.  He reported that he had not received any treatment in service for injuries incurred in these accidents.  

The Veteran's service treatment records are negative for complaint, treatment, or diagnosis of peripheral neuropathy.  In his March 1992 report of medical history denied having had any history of neuritis or joint abnormalities.  His March 1992 separation examination revealed a normal clinical evaluation of the neurologic system.  Further, on VA examination in June 1992, the Veteran, in pertinent part, complained of a tendency for ankle sprains and denied other joint or back pain.  The examiner noted there was no swelling or deformity of the joints and that the neurological system was intact.  

Private treatment records show that in April 2004 the Veteran sustained a work-related injury to the posterior aspect of the left leg.  A May 2005 report provided a diagnosis of hemorrhagic contusion of the left gastrocnemius muscle belly with resultant reflex sympathetic dystrophy (RSD).  

On VA examination in May 2010 the Veteran reported that he had fallen on the job in 2004 and that since 2004 he had experienced back pain with radiating pain down the lower extremity with sitting.  He complained of pain in the neck with twisting and upper extremity weakness.  The examiner noted neurological evaluation of the upper and lower extremities was normal upon present examination.  It was further noted that a review of the evidence of record revealed he had been admitted in February 2005 for left-sided weakness and pain and that since that time he had experienced intermittent leg and back pain with paresthesia and dyesthesias of the limbs.  The examiner stated that the evidence concerning the upper and lower extremity complaints seemed to be related to RSD which began secondary to a work-related incident that occurred in 2004.  It was his opinion that the Veteran's peripheral neuropathy was not related to his service in Southwest Asia.  

Based upon the evidence of record, the Board finds that peripheral neuropathy of the left and right upper and lower extremities was not manifest during active service and is not shown to have developed as a result of service.  As the Veteran's upper and lower extremity neuropathy is attributed to a known diagnosis, RSD, the provisions of 38 C.F.R. § 3.317 are not applicable.  No competent evidence has been provided indicating a possible relationship between his peripheral neuropathy or RSD and an incident in service.  The May 2010 VA examiner's opinion is persuasive that the Veteran's peripheral neuropathy was not related to his service in Southwest Asia and was, in fact, attributable to RSD that developed as a result of a post-service job injury.  The examiner is shown to have conducted a thorough examination, to have reviewed and considered the pertinent evidence of record, and to have provided adequate rationale for the opinion.  

The Veteran, in essence, contends that he has experienced neurologic signs since service in Southwest Asia.  Although lay persons are competent to provide opinions on some medical issues, see Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011), the determinative matter in this case falls outside the realm of common knowledge of a lay person.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 n.4 (Fed. Cir. 2007) (lay persons not competent to diagnose cancer).  Peripheral neuropathy (or RSD) is not the type of condition that is readily amenable to mere lay diagnosis or probative comment regarding its etiology, as the evidence shows that specific medical findings are needed to properly assess and diagnose the disorder.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); and Woehlaert v. Nicholson, 21 Vet. App. 456, 462 (2007). 

Although the Board readily acknowledges that lay persons are competent to report neurologic symptoms, there is no indication that the Veteran is competent to etiologically link any such symptoms to a current disability, to include the assertion that the Veteran's peripheral neuropathy and/or RSD is related to multiple, small traumas.  The Veteran has not been shown to possess the requisite medical training, expertise, or credentials needed to render a diagnosis or a competent opinion as to medical causation.  See King v. Shinseki, 700 F.3d 1339, 1345 (Fed.Cir.2012).  Accordingly, the lay evidence does not constitute competent medical evidence and lacks probative value.  The Veteran's lay opinions are also outweighed by the medical evidence of record.  Service connection for peripheral neuropathy of the upper and lower extremities must be denied.

When all the evidence is assembled VA is then responsible for determining whether the evidence supports the claim or is in relative equipoise, with the claimant prevailing in either event, or whether a preponderance of the evidence is against the claim in which case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990); Ortiz v. Principi, 274 F.3d 1361 (Fed. Cir. 2001).  Here, the Board finds that the preponderance of the evidence is against the Veteran's claims.


ORDER

Entitlement to service connection for peripheral neuropathy of the left upper extremity is denied.

Entitlement to service connection for peripheral neuropathy of the left lower extremity is denied.

Entitlement to service connection for peripheral neuropathy of the right upper extremity is denied. 

Entitlement to service connection for peripheral neuropathy of the right lower extremity is denied. 





REMAND

Additional development is required of the remaining issues prior to appellate review.  VA's duty to assist requires reasonable efforts to assist claimants in obtaining evidence necessary to substantiate a claim and in claims for disability compensation requires that VA provide medical examinations or obtain medical opinions when necessary for an adequate decision.  38 C.F.R. § 3.159 (2013).  VA has a duty to assist the Veteran which includes conducting a thorough and contemporaneous medical examination.  Hyder v. Derwinski, 1 Vet. App. 221 (1991); Green v. Derwinski, 1 Vet. App. 121 (1991).

As to the Veteran's claim for a disability manifested by frequent urination, the Board notes that a July 2009 VA examination report stated that he had urinary frequency, nocturia, and pressure more likely than not caused by a long-standing obstruction secondary to benign prostatic hypertrophy (BPH).  It was noted he had developed urinary retention secondary to BPH and that he had a transurethral resection of the prostate in 2005.  Although service treatment records dated in September 1982, October 1982, and February 1984 included diagnoses of prostatitis, the examiner did not address whether the present disorder may be attributable to a chronic prostate disorder during active service.  

The Board further notes that the Veteran has asserted, in essence, that he has a present cervical spine disorder as a result of multiple minor vehicle-related injuries incurred during service in Southwest Asia.  Private treatment records dated in March 2005 included a diagnosis of cervical spinal stenosis without opinion as to etiology.  An August 2007 VA Gulf War Guidelines examination provided a diagnosis of cervical strain and a May 2010 general medical examination provided diagnoses of cervical discogenic disease and bilateral foraminal stenosis and spondylosis.  No opinions as to etiology were provided.  

The Veteran has also asserted that he has a present skin disorder, described as persistent itching after showing, that began during service in Saudi Arabia or shortly after his return from Southwest Asia.  A May 2010 VA general medical examination found no clinical evidence of a skin rash and found that it was less likely his current complaints were related to his Southwest Asia exposure.  The examiner, however, did not address VA treatment records dated in October 2009 noting that the Veteran had diffuse itching that was chronic in nature.  The October 2009 report provided a diagnosis of "Pruritis (?Irritant vs. systemic process)."  No opinion as to etiology was provided.  Therefore, the Board finds that additional VA examinations are required prior to appellate review.  Prior to the examination, up-to-date treatment records should be obtained.

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should associate any recent relevant unobtained treatment records with the claims file.  All records obtained should be associated with the claims file.

2.  Afford the Veteran a VA genitourinary disorders examination for an opinion as to whether it is at least as likely as not (50 percent probability or greater) he has a present, chronic disability manifested by frequent urination as a result of service.  The examiner should address the relevant evidence of record, to include service treatment reports dated in September 1982, October 1982, and February 1984 indicating diagnoses of prostatitis.  

Rationale for the requested opinions shall be provided.  If the examiner cannot provide an opinion without resorting to mere speculation, provide an explanation stating why this is so.  In so doing, the examiner shall explain whether the inability to provide a more definitive opinion is the result of a need for additional information or the limits of current medical knowledge with respect to the question.

3.  Afford the Veteran a VA orthopedic disorders examination for an opinion as to whether it is at least as likely as not (50 percent probability or greater) he has a present cervical spine disorder, including cervical spinal stenosis, as a result of service.  The examiner should address the relevant evidence of record, to include the Veteran's statements that he sustained multiple minor vehicle-related injuries during service in Southwest Asia.  

Rationale for the requested opinions shall be provided.  If the examiner cannot provide an opinion without resorting to mere speculation, provide an explanation stating why this is so.  In so doing, the examiner shall explain whether the inability to provide a more definitive opinion is the result of a need for additional information or the limits of current medical knowledge with respect to the question.

4.  Afford the Veteran a VA skin diseases examination for an opinion as to whether it is at least as likely as not (50 percent probability or greater) he has a present, chronic skin disorder as a result of service, to include unexplained rashes or other dermatological signs or symptoms which may be manifestations of undiagnosed illness or medically unexplained chronic multisymptom illness.  The examiner should address the relevant evidence of record, to include VA treatment reports dated in October 2009.  

Rationale for the requested opinions shall be provided.  If the examiner cannot provide an opinion without resorting to mere speculation, provide an explanation stating why this is so.  In so doing, the examiner shall explain whether the inability to provide a more definitive opinion is the result of a need for additional information or the limits of current medical knowledge with respect to the question.

5.  Thereafter, the AOJ should address the issues remaining on appeal.  If the benefits sought are not granted to the Veteran's satisfaction, the Veteran and his representative should be furnished a Supplemental Statement of the Case and afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



____________________________________________
MICHAEL A. HERMAN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


